



Exhibit 10.5
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT OF BRANDON L. LOREY


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, originally made and entered into
as of the 10th day of July, 2019, by and between Eagle Financial Services, Inc.,
a Virginia corporation (the “Corporation”) and Brandon C. Lorey (“Employee”), is
amended and restated as of January 10, 2020, and provides as follows:


RECITALS


WHEREAS, the Corporation is a bank holding company engaged in the operation of a
bank;


WHEREAS, Employee has significant experience in senior bank management
positions, and the Corporation desires to employ Employee as a key executive
officer of the Corporation; and


WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s employment by the Corporation as hereinafter set forth.


TERMS OF AGREEMENT


NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:


Section 1. Employment. (a) Employee shall be employed as President and Chief
Executive Officer of the Corporation and the Corporation’s wholly-owned
subsidiary, Bank of Clarke County (the “Bank”) and shall discharge such duties
and responsibilities of an executive nature as may be assigned to him by the
Board of Directors, including general responsibility for the business of the
Corporation. Employee shall be nominated by the Board of Directors for election
to the Board of Directors of the Corporation and the Bank during the period that
he serves as Chief Executive Officer of such entity.


(b) References in this Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee performs services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.


Section 2. Term and Renewal. The initial term of this Agreement shall end on
December 31, 2021, unless earlier terminated as provided herein. However, on
December 31, 2021 and each December 31 thereafter, the term of this Agreement
shall be renewed and extended by one year, unless Employee or the Corporation
gives notice to the other in writing, at least 90 days prior to the applicable
December 31, that the term shall not be renewed and extended.


Section 3. Exclusive Service. Employee shall devote his best efforts and full
business time to rendering services on behalf of the Corporation in furtherance
of its best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to chief executive officers of banks.


Section 4. Compensation and Benefits.


(a) Salary. As compensation while employed hereunder, Employee, during his
faithful performance of this Agreement, in whatever capacity rendered, shall
receive an annual base salary of $400,000 payable on such terms and in such
installments as the parties may from time to time mutually agree upon. The Board
of Directors, in its discretion, may increase Employee’s base salary during the
term of this Agreement. The Corporation shall withhold from such salary payments
amounts for state and federal income taxes, social security taxes, and such
other payroll deductions as may from time to time be required by law.


(b) Signing Bonus and Stock Awards. (1) Employee will receive a cash signing
bonus of $50,000. The Corporation shall withhold from such cash bonus payment
amounts for state and federal income taxes, social security taxes, and such
other payroll deductions as may from time to time be required by law.







--------------------------------------------------------------------------------





(2) Employee will receive $30,000 for the purchase of the Corporation’s common
stock. The Corporation shall withhold from such cash bonus payment amounts for
state and federal income taxes, social security taxes, and such other payroll
deductions as may from time to time be required by law.


(3) Employee will receive an award of performance restricted shares of the
Corporation’s common stock, with a market value of $120,000 on the date of the
grant, pursuant and subject to the terms, limitations and conditions of the
Corporation’s 2014 Stock Incentive Plan. The performance restricted shares will
vest upon the achievement of the financial metrics and other terms set forth in
the restricted stock agreement.


(4) Employee will receive awards of restricted shares of the Corporation’s
common stock, each with a market value of $100,000 on the date of the grant, on
each of (i) a date within thirty (30) days after the execution of this Agreement
and (ii) the first anniversary of the date of the grant pursuant to clause (i)
provided Employee remains employed by the Corporation on such anniversary date.
The restricted shares will vest on the first anniversary of the applicable grant
date, provided Employee remains employed by the Corporation on such anniversary
date. The restricted shares will be pursuant to and subject to the terms,
limitations and conditions of the Corporation’s 2014 Stock Incentive Plan.


(c) Corporate Benefit Plans. Employee shall be entitled to participate in or
become a participant in all cash and non-cash employee benefit plans maintained
by the Corporation for its executive officers.


(d) Bonuses. Employee shall receive only such bonuses as the Board of Directors,
in its discretion, decides to pay to Employee. The Corporation shall withhold
from such bonus payments amounts for state and federal income taxes, social
security taxes, and such other payroll deductions as may from time to time be
required by law


(e) Expense Account. The Corporation shall reimburse Employee for reasonable and
customary business expenses incurred in the conduct of the Corporation’s
business. Such expenses will include business meals, out-of-town lodging and
travel expenses and other items identified in written rules and policies of the
Corporation. Employee agrees to timely submit records and receipts of
reimbursable items and agrees that the Corporation can adopt reasonable rules
and policies regarding such reimbursement. The Corporation agrees to make prompt
payment to Employee following receipt and verification of such reports. No
reimbursement provided under this Section during one calendar year shall affect
the expenses eligible for reimbursement during another calendar year.


(f) Paid Time Off. Employee shall be entitled to the same paid time off policies
as the Compensation Committee may from time to time designate for all full-time
employees of the Corporation.


(g) Relocation Expenses. The Corporation shall reimburse Employee for actual and
reasonable relocation expenses, not to exceed $100,000, incurred by Employee
relating to his relocation to the Berryville, Virginia area.


(h) Car and Country Club Membership. The Corporation shall (i) provide Employee
with the use of a Corporation-owned automobile during his tenure as Chief
Executive Officer of the Corporation and (ii) pay country club membership fees
and monthly dues for clubs as mutually agreed by the Corporation and Employee.


(i) The Corporation shall withhold and remit to the proper party any amounts
agreed to in writing by the Corporation and Employee for participation in any
corporate sponsored benefit plans for which a contribution is required.


(j) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Corporation.


Section 5. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Employee under Sections 6, 7
and 8.


(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.







--------------------------------------------------------------------------------





(c) This Agreement shall terminate upon death of Employee; provided, however,
that in such event the Corporation shall pay to the estate of Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee for six months after his death. Should Employee’s
“qualified beneficiaries” (as defined in Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”)), timely elect continuation of health,
dental and/or vision coverage under the Corporation’s group health insurance
plans pursuant to COBRA, the Corporation will pay Employee’s estate for such
health insurance premiums for six months at the rate it was contributing for
dependent coverage at the time of Employee’s death.


(d)     (1) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in Section 5(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason”, as hereafter
defined, subject to the following. Employee must provide written notice to the
Corporation of the existence of the event or condition constituting such Good
Reason within ninety (90) days of the initial occurrence of the event or
condition alleged to constitute Good Reason. Upon delivery of such notice, the
Corporation shall have a period of thirty (30) days during which it may remedy
in good faith the event or condition constituting Good Reason, and Employee’s
employment shall continue in effect during such time so long as the Corporation
is making diligent efforts to cure. In the event the Corporation shall remedy in
good faith the event or condition constituting Good Reason, as determined by the
Employee’s good faith and reasonable judgment, then such notice of termination
shall be null and void, and the Corporation shall not be required to pay the
amount due to Employee under this Section 5(d) (or under Section 5(i), if
applicable.) In the event Employee’s employment terminates pursuant to this
Section 5(d), provided the Executive signs the release and waiver of claims that
is attached as Exhibit A to this Agreement that has become effective within
thirty (30) days of Employee’s date of termination:


(i) For a two-year period immediately following the date of termination,
Employee shall continue to receive his base salary at the rate in effect
immediately preceding such termination, such payments to be made at the times
such payments would have been made in accordance with Section 4(a);


(ii) Employee shall receive a payment in cash within thirty (30) days of
Employee’s date of termination equal to the greater of (a) the amount of the
highest cash bonus paid or payable to him in respect of any of the three
(3) fiscal years of the Corporation prior to the fiscal year in which his
employment terminates, and (b) the amount of cash bonus Employee was designated
to receive under the Corporation’s annual incentive plan;


(iii) Employee shall receive a welfare continuance benefit (the “Welfare
Continuance Benefit”) in an amount equal to $15,000. Employee may use the
Welfare Continuance Benefit, as Employee wishes, including for payment of
insurance premiums. The Welfare Continuance Benefit will be paid in a lump sum
cash payment within thirty (30) days of Employee’s date of termination.


(iv) Employee will be entitled to receive reasonable out-placement services,
including job search services, paid by the Corporation up to a total amount that
does not exceed ten percent (10%) of his current base salary at the time of
termination. The services will be provided by a recognized out-placement
organization selected by Employee with the approval of the Corporation (which
approval will not be unreasonably withheld). The services will be provided for
up to two years after the date Employee’s employment by the Corporation
terminates.


(2) Notwithstanding anything in this Agreement to the contrary:


(i) If Employee breaches Section 6 or 7, Employee will not thereafter be
entitled to receive any further compensation or benefits pursuant to this
Section 5(d); and


(ii) If, while he is receiving payments under this Section 5(d), Employee
engages in a Competitive Business within the area described in Section 7(a)(i)
or otherwise engages in conduct described in Section 7(a) or Section 7(b), such
payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to this Section 5(d) even though such conduct
occurs after the covenants contained in Section 7 have expired.


(3) Except as set forth in Section 5(d)(2), upon the timely execution of a
release and waiver of claims reasonably satisfactory to the Corporation and the
Bank, the Corporation’s obligation to pay Employee the compensation provided in
Section 5(d)(1) shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
anyone else. All amounts payable by the Corporation hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation shall be final and the Corporation will not seek to recover all or
any part of such payment from Employee or from whosoever may be entitled
thereto, for any reason whatsoever. Employee shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.







--------------------------------------------------------------------------------





(4) For purposes of this Agreement, “Good Reason” shall mean:


(i) The assignment of duties to Employee by the Corporation which result in
Employee having significantly less authority or responsibility than he has on
the date hereof, without his express written consent;


(ii) The removal of Employee from or any failure to re-elect him to the position
of President and Chief Executive Officer of the Corporation or the Bank, without
his express written consent;


(iii) Requiring Employee to maintain his principal office outside of a 25-mile
radius of Clarke County, Virginia unless the Corporation moves its principal
executive offices to the place to which Employee is required to move;


(iv) A reduction by the Corporation of Employee’s base salary, as the same may
have been increased from time to time;


(v) The failure of the Corporation to provide Employee with substantially the
same, or substantially the monetary equivalent of, fringe benefits that are
provided to him at the inception of this agreement;


(vi) The Corporation’s failure to comply with any material term of this
Agreement; or


(vii) The failure of the Corporation to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 9 hereof.


(e) The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, as defined herein, which termination
shall be effective immediately. Termination for “Cause” shall include
termination for Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties of Employee’s position, willful violation of
any law, rule or regulation (other than traffic violations or similar offenses)
or final cease-and-desist order, conviction of a felony or of a misdemeanor
involving moral turpitude, misappropriation of the Corporation’s assets
(determined on a reasonable basis) or those of its Affiliates, a material
violation of the Corporation’s work rules, Code of Ethics or policies, or
material breach of any other provision of this Agreement, in each case which is
not remedied by Employee (if reasonably capable of remedy) within thirty (30)
after the date the Corporation provides written notice to Employee of the issue.
The term “Cause” also shall include the Employee’s failure for any reason within
thirty (30) days after receipt by Employee of written notice from the Board of
Directors of the Corporation to correct, cease, or otherwise alter any action or
omission that could materially or adversely affect the Corporation’s profits,
reputation or operations.


In the event Employee’s employment under this Agreement is terminated for Cause,
Employee shall thereafter have no right to receive compensation or other
benefits under this Agreement.


(f) The Corporation may terminate Employee’s employment under this Agreement,
after having established Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Corporation shall terminate effective on the ninetieth
(90th) day, or at the end of accrued time off (sick, vacation, personal), after
receipt of such notice if within ninety (90) days, or the number of available
accrued days (sick, vacation, personal), after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (i) disability which after the expiration of more than
thirteen (13) consecutive weeks after its commencement is determined to be total
and permanent by a physician selected and paid for by the Corporation or its
insurers, and acceptable to Employee or his legal representative, which consent
shall not be unreasonably withheld or (ii) disability as defined in the policy
of disability insurance maintained by the Corporation or its Affiliates for the
benefit of Employee, whichever shall be more favorable to Employee.
Notwithstanding any other provision of this Agreement, the Corporation shall
comply with all requirements of the Americans with Disabilities Act, 42 U.S.C. §
12101 et. seq.


(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation’s affairs by a notice served pursuant to the
Federal Reserve Act, the Bank Holding Company Act of 1956 or the Federal Deposit
Insurance Act or the Code of Virginia, each as amended, the Corporation’s
obligations under this Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Corporation may in its discretion (i) pay Employee all or part of
the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were suspended
with any such payment made by March 15 following the calendar year in which such
charges are dismissed.







--------------------------------------------------------------------------------





(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation’s affairs by an order issued under the Federal
Reserve Act, the Bank Holding Company Act of 1956 or the Federal Deposit
Insurance Act or the Code of Virginia, each as amended, all obligations of the
Corporation under this Agreement, and Employee’s obligations under Section 7(a)
of this Agreement, shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.


(i)     (1) If Employee’s employment is terminated without Cause or if he
resigns for Good Reason within one year after a Change of Control shall have
occurred, then, provided the Executive signs the release and waiver of claims
attached as Exhibit A to this Agreement that has become effective within thirty
(30) days of Employee’s date of termination, on or within thirty (30) days
before Employee’s last day of employment with the Corporation, the Corporation
shall pay to Employee as compensation for services rendered to the Corporation
and its Affiliates a lump sum cash amount (subject to any applicable payroll or
other taxes required to be withheld) equal to the excess, if any, of 299% of
Employee’s “annualized includable compensation for the base period”, as defined
in Section 280G of Code, over the total amount payable to Employee under
Section 5(d).


(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within one year
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.


(3) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under
Section 4999 of the Code. If the independent accountants serving as auditors for
the Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, together with any other payments or
benefits to which Employee is entitled under this Agreement or otherwise, would
be nondeductible by the Corporation under Section 280G of the Code, then the
payments scheduled under this Agreement will be reduced to one dollar less than
the maximum amount which may be paid without causing any such payment or benefit
to be nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties.


(j) Employee will immediately submit his resignation as a director of the
Corporation, the Bank or any Affiliate if his employment terminates for any
reason.


Section 6. Confidentiality/Nondisclosure and Return of Property. Employee
covenants and agrees that any and all proprietary information maintained as
confidential by the Corporation concerning its customers, or its businesses and
services of which he has knowledge or access as a result of his association with
the Corporation in any capacity, shall be deemed confidential in nature and
shall not, without the proper written consent of the Corporation, be directly or
indirectly used, disseminated, disclosed or published by Employee to third
parties other than in connection with the usual conduct of the business of the
Corporation. Such information shall expressly include, but shall not be limited
to, information concerning the Corporation’s trade secrets within the meaning of
the Virginia Trade Secrets Act, business operations, business records, customer
lists or other customer information. Upon termination of employment for any
reason, Employee shall deliver to the Corporation all originals and copies of
documents, forms, records or other information, in whatever form it may exist,
concerning the Corporation or its business, customers, products or services.
This Section 6 shall not be applicable to any information which, through no
misconduct or negligence of Employee, has previously been disclosed to the
public by anyone other than Employee.







--------------------------------------------------------------------------------





Section 7. Restrictive Covenants.


(a) During the term of this Agreement and throughout any further period that he
is an officer or employee of the Corporation, and for a period of twelve
(12) months from and after the date that Employee is (for any reason) no longer
employed by the Corporation or for a period of twelve (12) months from the date
of entry by a court of competent jurisdiction of a final judgment enforcing this
covenant in the event of a breach by Employee, whichever is later, Employee
covenants and agrees that he will not, directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
individual or representative capacity whatsoever: (i) engage in a Competitive
Business anywhere within a fifty (50) mile radius of the principal executive
offices of the Corporation on the date Employee’s employment terminates; or
(ii) solicit, or assist any other person or business entity in soliciting, any
depositors or other customers of the Corporation to make deposits in or to
become customers of any other financial institution conducting a Competitive
Business. As used in this Agreement, the term “Competitive Business” means all
banking and financial products and services and any other products and services
substantially similar to those offered by the Corporation on the date that
Employee’s employment terminates. Employee’s obligations under this Section 7(a)
shall terminate on the date a Change of Control occurs.


(b) During the term of this Agreement and throughout any further period that he
is an officer or employee of the Corporation, and for a period of twelve
(12) months from and after the date that Employee is (for any reason) no longer
employed by the Corporation or for a period of twelve (12) months from the date
of entry by a court of competent jurisdiction of a final judgment enforcing this
covenant in the event of a breach by Employee, whichever is later, Employee
covenants and agrees that he will not, directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
individual or representative capacity whatsoever induce any individuals to
terminate their employment with the Corporation or the Bank.


Section 8. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 6 and 7 above
are reasonable in scope, length of time and geographic area and are necessary
for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 6 or 7 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses incurred by the
Corporation as a result of taking action to enforce, or recover for any breach
of, Section 6 or Section 7. The covenants contained in Sections 6 and 7 shall be
construed and interpreted in any judicial proceeding to permit their enforcement
to the maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 7 above is unenforceable as being overbroad as to time, area or scope,
if consistent with applicable public policy, the court may strike the offending
provision or reform such provision to substitute such other terms as are
reasonable to protect the Corporation’s legitimate business interests.


Section 9. Binding Effect/Assignability. This Agreement shall be binding upon
and inure to the benefit of the Corporation and Employee and their respective
heirs, legal representatives, executors, administrators, successors and assigns,
but neither this Agreement, nor any of the rights hereunder, shall be assignable
by Employee or any beneficiary or beneficiaries designated by Employee. The
Corporation will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business,
stock or assets of the Corporation, by agreement in form and substance
reasonably satisfactory to Employee, to expressly assume and agree to perform
this Agreement in its entirety. Failure of the Corporation to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement. As used in this Agreement, “Corporation” shall include any
successor to its business, stock or assets as aforesaid which executes and
delivers the agreement provided for in this Section 9 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.


Section 10. Governing Law. This Agreement shall be subject to and construed in
accordance with the laws of the Commonwealth of Virginia.


Section 11. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the validity or
enforceability of any other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.


Section 12. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.







--------------------------------------------------------------------------------





Section 13. Entire Agreement.


(a) This Agreement, as amended and restated hereby, constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes any and all other agreements, either oral or in writing, among the
parties hereto with respect to the subject matter hereof.


(b) This Agreement may be executed in one or more counterparts, each of which
shall be considered an original copy of this Agreement, but all of which
together shall evidence only one agreement.


Section 14. Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed by or on behalf of each of the parties hereto. No
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the person or party to be charged.


Section 15. Case and Gender. Wherever required by the context of this Agreement,
the singular or plural case and the masculine, feminine and neuter genders shall
be interchangeable.


Section 16. Captions. The captions used in this Agreement are intended for
descriptive and reference purposes only and are not intended to affect the
meaning of any Section hereunder.


Section 17. Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and administered
accordingly. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A of the Code or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A of the Code
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A of the Code to the
maximum extent possible. For purposes of Section 409A of the Code, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A of the Code. Notwithstanding the foregoing, the Corporation makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Corporation be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A of the Code.


Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to Employee in connection with Employee’s termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and Employee is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i) of the Code, then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the date of termination or, if sooner, the date of
Employee’s death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Employee in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.     


Any payment under Section 5 of this Agreement that is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, and that is subject to a release’s becoming effective, and that would
otherwise be paid in the first 30 days after your termination date shall be
paid, if at all, on such 30th day (subject to any required delay under the
preceding paragraph) and any remaining payments shall be made in accordance with
their original schedule.


Payments with respect to reimbursements of expenses or in-kind benefits shall be
paid or provided in accordance with the Corporation’s applicable policy or
benefit plan, but in all events reimbursements shall be paid no later than the
last day of the calendar year following the calendar year in which the relevant
expense is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement or provision in any other
calendar year.







--------------------------------------------------------------------------------





Section 18. Regulatory Prohibition. Notwithstanding anything in this Agreement
to the contrary, it is understood and agreed that the Corporation (or any of its
successors in interest) shall not be required to make any payment or take any
action under this Agreement if: (i) such payment or action is prohibited by any
governmental agency having jurisdiction over the Corporation or any of its
subsidiaries (a “Regulatory Authority”) because the Corporation or any of its
subsidiaries is determined by such Regulatory Authority to be troubled,
insolvent, in default or operating in an unsafe or unsound manner; or (ii) such
payment or action (A) would be prohibited by or would violate any provision of
state or federal law applicable to the Corporation or any of its subsidiaries,
including, without limitation, the Federal Deposit Insurance Act and the
regulations thereunder presently found at 12 C.F.R. Part 359, as now in effect
or hereafter amended, (B) would be prohibited by or would violate any applicable
rules, regulations, orders or statements of policy, whether now existing or
hereafter promulgated, or any Regulatory Authority or (C) otherwise would be
prohibited by any Regulatory Authority. If any payment hereunder is found by any
Regulatory Authority, after a full and fair opportunity to be heard, to be in
violation of the foregoing, any payment found to have been made in violation of
the foregoing shall be immediately returned by Executive to the Corporation.


Section 19. Employee Covenants. Employee covenants that he is not the subject of
any contract that prevents him from executing this Agreement and performing the
duties of President and Chief Executive Officer. He further covenants that he is
not subject to any covenants or obligations not to compete and is not subject to
any other restrictions or obligations which would prevent him from fulfilling
the duties specified in this Agreement.




[Signatures on next page]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by
its duly authorized officer and Employee has hereunto set his hand and seal on
the day and year first above written.
 
 
 
 
 
 
 
 
EAGLE FINANCIAL SERVICES
 
 
 
 
 
 
By:
 
/s/ Thomas T. Gilpin
 
 
Title:
 
Chairman of the Board of Directors
 
 
 
 
ATTEST:
 
 
 
 
 /s/ Kaley P. Crosen
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
/s/ Brandon C. Lorey
 
 
Brandon C. Lorey
 
 
 
 
ATTEST:
 
 
 
 
 /s/ Kaley P. Crosen
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------







Exhibit A
SEPARATION AGREEMENT AND RELEASE




Employee and Eagle Financial Services, Inc. have reached the following
Agreement.  In this Agreement, “Employee” refers to Brandon C. Lorey.  “Bank”
refers to Eagle Financial Services, Inc.  and its wholly owned subsidiary, Bank
of Clarke County.  “The Parties” refers collectively to Employee and the Bank.


1. Separation and Payments under this Agreement.


Employee acknowledges that the effective date of his termination from employment
with the Bank is ____.   In consideration of Employee’s acceptance of this
Agreement, the Bank will provide the pay and benefits specified in Employee’s
employment agreement in effect on the effective date of Employee’s termination
of employment.   Employee understands the Bank will deduct from the foregoing
gross sum all federal, state and local withholding taxes and other payroll
deductions the Bank is required by law to make from wage payments to employees. 
Employee understands that the amounts payable hereunder are all that Employee is
entitled to receive from the Bank except for any vested benefits, if any, to
which Employee may be entitled under the Bank’s ERISA employee benefit plans.


2. No Obligation to Make Payment Absent Execution of this Agreement.


Employee agrees that the compensation and benefits described in Paragraph 1
above is more than the Bank is required to provide under its normal policies and
procedures and that he would not receive them without executing this Agreement.


3. Complete Release.


Employee agrees to release and does release Eagle Financial Services,  including
all of its subsidiaries, affiliates or related entities, and their directors,
officers, agents, employees, representatives and assigns, past and present,
including but not limited to Bank of Clarke County (“the Releasees”) from all
claims or demands Employee may have based on any facts arising through the date
of execution of this Agreement, to the maximum extent permitted by law.  This
includes a release of any rights or claims Employee may have under Title VII of
the Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, which prohibits race discrimination; the Age Discrimination
in Employment Act of 1967, which prohibits age discrimination in employment; the
Americans With Disabilities Act, which prohibits discrimination against
otherwise qualified disabled individuals; the Family and Medical Leave Act,
which prohibits retaliation for taking certain leave, or any other federal,
state or local laws or regulations prohibiting employment discrimination.  This
also includes a release by Employee of any claims for wrongful discharge and
breach of contract, and fraud, defamation and other torts.  This release covers
both claims that Employee knows about and those he may not know about.


Employee further waives any right he might have to claim or receive damages as a
result of any claims that he or anyone acting on his behalf might file against
the Bank relating to any claims he is releasing in this agreement.  Employee
specifically waives any right to become, and promises not to become, a member of
any class in any lawsuit in which claims against the Bank may be asserted based
on any act or circumstance released by this Agreement.  Employee agrees that he
will opt out of any such class action.


This release does not include a release of Employee’s right, if any, to payments
from the Bank’s retirement plans and the right to continuation of coverage in
the Bank’s group health insurance plans as provided under COBRA.  Moreover,
Employee does not release his rights to enforce the terms of this Agreement or
to seek unemployment compensation.


Accept where prohibited by law or public policy, Employee shall not, however, be
entitled to any relief, recovery, or money in connection with any action brought
against the Releasees, regardless of who filed or initiated any such complaint,
charge, or proceeding.  Nothing in the Agreement prohibits Employee from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity such as, for example, the Securities and Exchange
Commission, or from making other disclosures that are protected under the
whistleblower or other provisions of federal or state law or regulation. 
Employee does not need the prior authorization of the Bank to make any such
reports or disclosures and Employee is not required to notify the Bank that he
has made such reports or disclosures and is not required to forfeit any
resulting whistleblower award, if applicable.


            





--------------------------------------------------------------------------------





  It is agreed that this is a general release and it is to be broadly construed
as a release of all claims; provided that notwithstanding the foregoing, this
Agreement expressly does not include a release of any claims that cannot be
released hereunder by law or under applicable public policy. Employee hereby
acknowledges that he has received from the Bank all wages and compensation which
Employee is owed by the Bank or to which Employee is entitled by law as of
____.  Employee further acknowledges that he reported any and all workplace
injuries that Employee has incurred or suffered to date and that he has not been
unlawfully retaliated against for any actions related to the Bank that he may
have taken.


4. No Release of Future Claims.


This Agreement does not waive or release any rights or claims that Employee may
have under the Age Discrimination in Employment Act which arise after the date
Employee signs this Agreement.


5. No Future Lawsuits.


Employee promises never to file a lawsuit asserting any claims that are released
in Paragraph 3 of this Agreement.


6. Non-Admission of Liability.


This Agreement shall not be construed to be an admission of liability or an
admission that the Bank has done anything wrong.


7. Confidentiality.


Employee understands and agrees to treat this Agreement as confidential and,
subject to the exceptions discussed above, to not disclose the information
contained in this Agreement to any person or entity except (1) on an as needed
basis, to his counsel, accountant, tax advisor and immediate family members who
shall agree to maintain its confidentiality; or (2) as required by law,
administrative process or public policy. Nothing in this Agreement will preclude
the use of information about this Agreement to enforce the terms of this
Agreement.


8. Statements Regarding the Bank And/Or Employment.


Except as discussed in sections 3 and 7, Employee agrees that he will not make
any derogatory statement with regard to the performance, character, or
reputation of the Bank or its personnel, or assert that any employee has acted
improperly or unlawfully with respect to his employment.  Employee further
agrees that he will neither offer nor provide voluntary assistance to any
individual or entity having a claim against the Bank or its former or current
employees or owners, either through the furnishing of information, documentation
or testimony, except in response to legal or administrative process.


9. Consequences of Employee Violation of Promises in Paragraph 5.


If Employee breaks his promise in Paragraph 5 of this Agreement and files a
lawsuit based on legal claims that he has released, Employee will pay for all
costs incurred by the Releasees, in defending against Employee’s claim.


10. Period for Review and Consideration of Agreement.


Employee understands that he has been given a period of twenty-one (21) days to
review and consider this Agreement before signing it.  Employee further
understands that he may use as much of this 21-day period as he wishes prior to
signing the Agreement.


11. Encouragement to Consult with Attorney.


Employee is encouraged to consult with an attorney before signing this
Agreement.  Employee understands that whether or not to do so is his decision.







--------------------------------------------------------------------------------





12. Employee’s Right to Revoke Agreement.


Employee may revoke this Agreement within seven days of his signing it. 
Revocation can be made by delivering a written notice of revocation to the
Bank’s Director of Human Resources, currently Kaley P. Crosen.  For this
revocation to be effective, written notice must be received by the Bank’s
Director of Human Resources at the Bank’s business address of 2 East Main
Street, Berryville, Virginia, 22611, no later than the close of business on the
seventh day after Employee signs this Agreement.  If Employee revokes this
Agreement, it shall not be effective or enforceable and Employee will not
receive certain of the benefits described in this Agreement.


13. Severability.


The Parties intend the covenants contained in the paragraphs of this Agreement
to be completely severable and independent, and any invalidity or
unenforceability of any one or more of such covenants will not render invalid or
unenforceable any one or more of the other covenants.


14. Entire Agreement.


This is the entire Agreement between Employee and the Bank except for the
surviving provisions of the Employment Agreement between Employee and Eagle
Financial Services, Inc., which the Employee agrees will continue to be binding
on him unless otherwise provided herein.  The Bank has made no promises to
Employee other than those in this Agreement.


15. Successorship.


It is the intention of the parties that the provisions hereof are binding upon
the parties, their employees, affiliates agents, heirs, and successors and
assigns forever.


16. Construction.


This Agreement is the product of mutual negotiations between the Parties and may
not be construed in case of ambiguity against either party as the drafter.


17. Governing Law.


Except where preempted by federal law, this Agreement shall be governed by the
laws of the Virginia.


18. Execution of Counterparts.


The Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which, together, shall constitute one and the same
instrument.









--------------------------------------------------------------------------------





EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.  PLEASE READ THIS AGREEMENT CAREFULLY.  IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.






Brandon C. Lorey
 
 
 
Dated
 
 
 
 
 
Eagle Financial Services, Inc.
 
 
 
By:
 
 
 
 
 
Dated
 






